ON APPLICATION FOR REHEARING
No. 4326. Decided November 28, 1949.
By THE COURT.
Submitted on an application for rehearing based upon the proposition that the court took no notice of the fact that there is a misjoinder of parties-defendants. This question was not presented nor considered on the appeal on the merits. It is obvious that the Common Pleas Court would not have denied the plaintiffs the right to file another amended petition because it had been held that there was a misjoinder of parties. It is manifest to us that at the time that the Common Pleas judge refused to permit another amended petition to be filed, he had concluded that a cause of action could not be stated against any defendant. We recognize that it had been determined that the executor and the administrator could not be joined as parties-defendants, and with that conclusion we have no controversy. The mere fact that they are carried in the style of the case on the appeal does not change their correct status upon the record as it comes to this court. We are of the opinion that no prejudice could result to the defendants-executor and administrator by the determination which this court has made on the appeal.
The order on the application will be that it be dismissed because the rules of this court make no provision for the filing of such an application.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.